PER CURIAM.
No question is made as to the power of the court to impose that part of the sentence which was by way of punishment for the offense of which the defendant was convicted. As to the part of the sentence which imposed hard labor for the costs of the suit, it appears that at the time the petition for the writ of habeas corpus was sued out and heard the convict had not served for the period required to pay the costs at the rate of 75 cents per day. This being true, under the ruling made in the case of Ex parte L. J. Haley, Jr., for the benefit of Sherry McWilliams, Infra, 56 South. 245, he was not entitled to be discharged.
Affirmed.